Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
 
Response to Arguments

Applicant’s arguments/remarks, filed on 04/07/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant argues that the cited reference Suda et al. (2012/0113424 A1), Fruhberger et al. (7,340,941 B1), and Froehlich et al. (2017/0059403 A1) fail to disclose, as recited in claims 1 and 7 wherein the hydrogen storage metal is formed of a heated film body containing palladium (Pd) and a noble metal (NM) selected from the group consisting of gold (Au), silver (Ag), and platinum (Pt), in a Pd:NM ratio of 1:2 to 

Allowable Subject Matter
Claims 1-12 are allowed. 
As to claims 1 and 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the hydrogen storage metal is formed of a heated film body containing palladium (Pd) and a noble metal (NM) selected from the group consisting of gold (Au), silver (Ag), and platinum (Pt), in a Pd:NM ratio of 1:2 to 1:1, in combination with the rest of the limitations of the claim. Claims 2-6 and 8-12 are allowable by virtue of their dependency.  

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art hydrogen detection element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/            Primary Examiner, Art Unit 2886